            Case 1:19-cv-08629-VEC Document 10 Filed 01/21/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York



MEMO ENDORSED
                                                         86 Chambers Street
                                                         New York, New York 10007   USDC SDNY
                                                                                    DOCUMENT
                                                         January 21, 2020
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
   By ECF
                                                                                    DATE FILED: 1/22/2020
   Hon. Judge Valerie E. Caproni
   United States District Judge
   United States Courthouse
   40 Centre Street
   New York, New York 10007


              Re: Reeves v. United States,
                  19 Civ. 8629 (VEC)

   Dear Judge Caproni:

           This Office represents the United States in this action filed pursuant to the Federal Tort
   Claims Act, 28 U.S.C. § 1346 et seq. The Government writes respectfully to seek an additional
   two-week extension of time, from January 28, 2020 to February 11, 2020, to respond to the
   complaint. Additional time is needed because the agency just assigned a new counsel to this
   matter, and he has not yet obtained the administrative file and other information necessary for the
   Government to respond to the complaint.

          Additionally, I write respectfully to request an adjournment of the initial conference
   scheduled for January 31, 2020 at 10:00 a.m., until after the Government’s deadline to file an
   answer. [ECF No. 9]. This is the Government’s second request for an extension and for an
   adjournment of the conference, and Plaintiff’s counsel consents to both requests.

           I thank the Court for its consideration of these requests.

Application GRANTED. The Government's
time to respond to the complaint is extended             Respectfully,
until February 11, 2020. The initial pretrial
conference is adjourned to February 14, 2020             GEOFFREY S. BERMAN
at 10:00 a.m. The parties' joint submission is           United States Attorney for the
due February 6, 2020.                                    Southern District of New York

 SO ORDERED.                                             By: _/s/Kirti Reddy____________
                                                         KIRTI VAIDYA REDDY
                                                         Assistant United States Attorney
                                                         (212) 637-2751
                                  1/22/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE


   cc: BY ECF
       counsel of record
